          Case 1:19-cv-12005-ADB Document 15 Filed 01/16/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 MARJORIE AHUMADA, individually and on
 behalf of all others similarly situated,

                        Plaintiff,
                                                          Case No.     19-cv-12005-ADB
        v.

 GLOBAL WIDGET, LLC d/b/a HEMP BOMBS,

                        Defendant.


 DEFENDANT GLOBAL WIDGET, LLC’S MOTION TO DISMISS AND STRIKE, OR,
                   IN THE ALTERNATIVE, STAY

       Now comes defendant Global Widget, LLC (“Defendant”) and moves this Court to dismiss

and strike, or, in the alternative, stay plaintiff Marjorie Ahumada’s (“Plaintiff”) First Amended

Class Action Complaint [ECF No. 4] (“the Complaint”). Plaintiff alleges that she purchased two

packets of Defendant’s 5-count 75 mg “Hemp Bombs Gummies” for a total of $16.98 at a

convenience store in Haverhill, Mass., and Plaintiff claims these gummies did not contain the

amount of cannabidiol (“CBD”) identified on the label. In support of its motion, Defendant states

that Plaintiff lacks standing to assert any claims as to alleged mislabeling of products she did not

purchase and lacks standing to obtain injunctive relief because there is no likelihood Plaintiff will

be affected by Defendant’s allegedly wrongful conduct in the future.

       Even if Plaintiff had standing to pursue the above claims—which she does not—Plaintiff’s

Complaint should be dismissed because Plaintiff’s claims are preempted by the United States Food

and Drug Administration’s (“FDA”) comprehensive regulation of dietary supplement labeling and

related consumable products. Plaintiff does not allege that her testing of Defendant’s products

conformed to FDA mandated testing regulations, and district courts routinely dismiss false labeling




                                                 1
         Case 1:19-cv-12005-ADB Document 15 Filed 01/16/20 Page 2 of 4



claims when the plaintiff fails to allege that product testing complied with FDA’s testing

requirements.

       Alternatively, Plaintiff’s Complaint should be dismissed or stayed pursuant to the doctrine

of primary jurisdiction because of impending regulatory action by the FDA regarding hemp and

CBD products. In 2019, the FDA conducted a public hearing on the matter, instituted an agency

task force and created a public docket for comment, and stated it is evaluating regulatory

frameworks for CBD products, including potential updates to regulations. Congress placed

resolution of these testing and labeling issues within the FDA’s jurisdiction and also preempted

any state laws inconsistent with FDA rules. Congress has also introduced legislation, as recently

as January 13, 2020, to mandate that FDA treat CBD as a dietary supplement and develop

regulations to that effect. As such, this matter should be dismissed or stayed, pending the FDA’s

impending regulatory action.

       Even if any of Plaintiff’s individual claims are allowed to proceed, Plaintiff’s nationwide

class claim must be dismissed and/or stricken because Plaintiff’s purported national class action

claim rests exclusively upon breach of warranty claims, and, as courts in this district have already

acknowledged, the substantial differences in various states’ warranty laws renders any purported

nationwide breach of warranty class action completely unmanageable. Similarly, the substantive

law of multiple jurisdictions applies to Plaintiff’s nationwide claim and, pursuant to Fed. R. Civ.

P. 23, the material differences in state warranty laws destroy any commonality or predominance,

thereby requiring dismissal of Plaintiff’s purported nationwide claims.

       In fact, Plaintiff’s allegations are insufficient to establish that this Court has subject matter

jurisdiction pursuant to Plaintiff’s Magnuson-Moss Warranty Act (“MMWA”) claim because the

Complaint does not have 100 named plaintiffs and Plaintiff’s allegations are insufficient to



                                                  2
          Case 1:19-cv-12005-ADB Document 15 Filed 01/16/20 Page 3 of 4



establish that she meets the MMWA’s amount in controversy requirements. Notably, Plaintiff’s

Complaint is devoid of any allegation as to the value of the gummies as accepted by Plaintiff and,

absent this information, Plaintiff fails to allege sufficient facts to establish that her claims meet the

individual or class amount in controversy requirements of the MMWA. This Court does not have

subject matter jurisdiction over her only remaining state law claims of breach of warranty and

violation of G.L. c. 93A, and her Complaint must be dismissed.

        Lastly, Plaintiff’s individual claims of breach of warranty and violation of 93A must be

dismissed pursuant to Rule 12(b)(6) because Plaintiff does not allege sufficient facts to show the

existence of a warranty or contract by Defendant and Plaintiff does not allege sufficient facts to

establish any unfair or deceptive act by Defendant.

        Defendant incorporates herein the attached memorandum and Affidavit of Margaret

Richardson.

        WHEREFORE, for the reasons set forth above, defendant Global Widget, LLC respectfully

requests that this Court dismiss and strike or, in the alternative, stay plaintiff Marjorie Ahumada’s

First Amended Class Action Complaint.

                                   RULE 7.1 CERTIFICATION

        Defendant’s counsel Kyle Diamantas certifies that he conferred with Plaintiff’s counsel in

a good-faith effort to narrow or resolve this issue prior to filing this motion.

                              REQUEST FOR ORAL ARGUMENT

        Defendant Global Widget, LLC requests a hearing on its motion.




                                                   3
         Case 1:19-cv-12005-ADB Document 15 Filed 01/16/20 Page 4 of 4



                                                   Respectfully submitted,
                                                   GLOBAL WIDGET, LLC
                                                   By its attorneys,

                                                   /s/ Emily G. Coughlin
                                                   Emily G. Coughlin, BBO# 554526
                                                   Mathew J. Lynch, BBO# 689363
                                                   COUGHLIN BETKE LLP
                                                   175 Federal Street
                                                   Boston, MA 02110
                                                   (617) 988-8050
                                                   ecoughlin@coughlinbetke.com
                                                   mlynch@coughlinbetke.com

                                                   /s/ Sara M. Turner
                                                   BAKER DONELSON
                                                   Sara M. Turner (pro hac vice)
                                                   1400 Wells Fargo Tower
                                                   420 20th Street North, Suite 1400
                                                   Birmingham, AL 35203
                                                   Telephone: (205) 250-8316
                                                   Facsimile: (205) 250-3716
                                                   smturner@bakerdonelson.com

                                                   /s/ Kyle A. Diamantas
                                                   BAKER DONELSON
                                                   Kyle A. Diamantas (pro hac vice)
                                                   200 South Orange Ave., Suite 2900
                                                   Orlando, FL 32801
                                                   Telephone: (407) 422-6600
                                                   Facsimile: (407) 841-0325
                                                   kdiamantas@bakerdonelson.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of January 2020, I served a copy of the within

document to all counsel of record via the Court ECF system.


                                                   /s/ Emily G. Coughlin
                                                   Emily G. Coughlin




                                              4
